COURT OF 
APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
NO. 2-04-008-CV

 
IN 
RE MICHAEL CONRAD SICKING                                              RELATOR

------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and is of the 
opinion that relief should be denied. Accordingly, relator's petition for writ 
of mandamus is denied.

 
                                                                  PER 
CURIAM

PANEL 
A:   GARDNER, J.; CAYCE, C.J.; and McCOY, J.

DELIVERED: 
January 13, 2004
 

 
NOTES
1. 
See Tex. R. App. P. 47.4.